Citation Nr: 0702921	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-15 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for VA death benefits purposes.




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel







INTRODUCTION

The veteran had active service from January 1968 to January 
1970.  The veteran died in December 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO determined that the appellant was not 
entitled to dependency and indemnity compensation (DIC) 
benefits because she was not the surviving spouse of the 
veteran.  The Board notes that in a September 2004 rating 
decision, the RO granted service connection for cause of the 
veteran's death.  The appellant contests the issue of 
recognition as the surviving spouse for purposes of VA death 
benefits.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The appellant and the deceased veteran were married in 
June 1979, and divorced in June 2001.

3.  The veteran died in December 2003.  The death certificate 
indicates he was divorced at the time of his death.  No 
surviving spouse was listed on the death certificate.




CONCLUSION OF LAW

The appellant is not entitled to recognition as the veteran's 
surviving spouse for purposes of VA death benefits.  
38 U.S.C.A. §§ 101, 103 (West 2002); 38 C.F.R. §§ 3.1, 3.5, 
3.50, 3.206 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in 
their possession that pertains to the claim.

The VCAA is not applicable to matters in which the law, and 
not the evidence, is dispositive.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  VA will refrain from providing 
assistance in obtaining evidence where the claimant is 
ineligible for the benefits sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R. § 3.159(d).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
Moreover, this decision results in a denial of recognition as 
the veteran's surviving spouse for purposes of VA death 
benefits and any failure to provide notice as to the 
effective date and rating is harmless error.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This case turns on whether the appellant is the surviving 
spouse of the veteran for purposes of VA death benefits.  
Because the appellant is not the surviving spouse, she is not 
entitled to VA death benefits, and is not entitled to VCAA-
related assistance and notification.  Absent any evidence 
from the appellant indicating otherwise, there is no need to 
further attempt to confirm the evidence already obtained by 
VA.  As the law is dispositive in this case, the VCAA is not 
applicable.

Assuming without deciding that the VCAA applies, the Board 
finds that each of the four content requirements of a VCAA 
notice has been fully satisfied.  The appellant was provided 
adequate notice as to the evidence needed to substantiate her 
claim.  The Board concludes that the discussion in the June 
2004 letter and the discussion in the February 2005 statement 
of the case informed the appellant of the information and 
evidence needed to substantiate the claim and complied with 
the VA's notification requirements.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The relevant evidence includes the marriage 
certificate, divorce decree, and the veteran's death 
certificate.  There is no indication from the appellant of 
any outstanding relevant records that have not been 
associated with the claims folder.  The Board concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the appellant's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the appellant's claim for 
entitlement to VA death benefits.  No further assistance to 
the appellant with the development of evidence is required.

The appellant asserts that she is entitled to dependency and 
indemnity compensation benefits (DIC) as the surviving spouse 
of the veteran.  She explains in her April 2005 personal 
statement that their marriage legally ended in divorce due to 
the veteran's bipolar disorder and problems with alcoholism.  
The appellant further added that despite the divorce, she 
still considered the veteran to be her spouse because she 
lived with him continuously from the date of the marriage to 
the date of his death.  She stated that in California, their 
relationship is considered a common law marriage, and because 
she provided care to him until he died, she should be 
considered the surviving spouse for VA death benefits 
purposes.

Governing law provides that DIC benefits may be paid to the 
surviving spouse of the veteran if certain requirements are 
met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1541; 38 C.F.R. § 3.5.

A "surviving spouse" is defined as a person of the opposite 
sex who was the spouse of the veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not, since the death of the 
veteran, lived with another person and held himself or 
herself out openly to the public to be the spouse of such 
other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

The validity of a divorce decree, regular on its face, will 
be questioned by VA only when such validity is put in issue 
by a party thereto or a person whose interest in a claim for 
VA benefits would be affected thereby.  In cases where 
recognition of the decree is thus brought into question, 
where the issue is whether the veteran is single or married 
(dissolution of a subsisting marriage), there must be a bona 
fide domicile in addition to the standards of the granting 
jurisdiction respecting validity of divorce.  38 C.F.R. § 
3.206.

The evidentiary record includes a photocopy of a marriage 
certificate which reflects that the veteran and the appellant 
were married in Saratoga, California, in June 1979.  
Subsequently, the veteran and the appellant were divorced in 
June 2001, as shown by a dissolution of marriage judgment 
entered in June 2001 by the Superior Court of California in 
Santa Clara County.  A death certificate reflects that the 
veteran died in December 2003.  The immediate cause of death 
was listed as pulmonary edema with underlying causes of 
hepatic failure and acetaminophen poisoning.  The death 
certificate also reflects that the veteran's marital status 
at the time of his death was listed as divorced.

Review of the record reveals that at the time of the 
veteran's death, the appellant and the veteran were no longer 
legally married.  The appellant does not dispute that she was 
divorced from the veteran at the time of his death, nor does 
she dispute the validity of the divorce decree entered in 
June 2001.  Instead, the appellant claims that she is 
eligible for DIC benefits because she lived with the veteran 
continuously from the date of marriage to the date of his 
death.

The veteran's statements of record regarding her relationship 
with the veteran prior to his death have been noted with 
sympathy by the Board; however, in evaluating whether the 
appellant is entitled to DIC benefits, we note that only a 
"surviving spouse" may qualify for pension, compensation, 
or DIC benefits.  At the time of the veteran's death in 
December 2003, the appellant was not married to the veteran.  
For this reason, the law prohibits the appellant from 
receiving benefits as the surviving spouse of the veteran.  

The Board notes that the appellant has raised two other 
contentions to support her claim as surviving spouse for DIC 
benefits.  The appellant argues that the veteran caused their 
divorce on the basis of his misconduct that was a 
manifestation of his service-connected disability.  The 
provision of 38 C.F.R. § 3.50, pertaining to a veteran's 
misconduct without the fault of the spouse, applies only when 
the veteran and spouse are separated, and it does not apply 
when a veteran and spouse are divorced, as in this case.

The appellant also asserts that because she lived with the 
veteran from the date of the marriage to the date of his 
death, this is considered a common law marriage in 
California, which should be recognized as a lawful marriage 
by VA.  In this case, the record reflects that the appellant 
and the veteran were married in a civil ceremony in 
California.  Thus, the state law of California determines 
whether the appellant's relationship with the veteran is 
deemed a valid marriage.  A common law marriage is not valid 
in the state of California.  See CAL. FAM. CODE § 308 (2006).  
Any attempted common law marriage between the appellant and 
the veteran after the date of the divorce is not valid under 
California law and, by extension, is not valid for purposes 
of 38 C.F.R. §§ 3.1(j) and 3.50(b).

Based upon the above reasons, once the veteran and the 
appellant were divorced, the law does not recognize the 
appellant as a surviving spouse of the veteran for the 
purpose of VA benefits.  As the law and not the evidence of 
record is dispositive in this case, the claim must be denied 
because of the lack of legal entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).





ORDER

Entitlement to recognition as the veteran's surviving spouse 
for VA death benefits purposes is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


